DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This office action in response to Applicant’s amendment filed 8/2/2021. As directed by amendment claims 1, 6, 9, 11, 14, 15, and 17 are amended, claim 10 is canceled, and claim 20 is newly added. Therefore, claims 1-9 and 11-20 are currently pending in the application.
Applicant’s amendments to the Drawings have overcome each and every drawing objection previously set forth in the Non-Final Rejection mailed 5/7/2021 (hereinafter referred to as “Non-Final”). Therefore, each and every drawing objection previously set forth in the Non-Final is withdrawn.
Applicant’s replacement drawing sheets submitted 8/2/2021 are accepted by the Examiner.
Applicant’s amendments to the Specification has overcome each and every specification objection previously set forth in the Non-Final. Therefore, each and every specification objection previously set forth in the Non-Final is withdrawn.
Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in Non-Final. Therefore, each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 12-15 of Applicant’s remarks, filed 8/2/2021, with respect to the rejection(s) of claim(s) 1-2, 4-11, and 14-17 under 35 U.S.C. 102 under Heflin et  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lenker et al. (US 2007/0021648).
Applicant’s arguments, see pages 15-19 of Applicant’s remarks, filed 8/2/2021, with respect to the rejection(s) of claim(s) 1-2, 4-9, 11, and 14-16 under 35 U.S.C. 102 under Markel et al. (US 2005/0080398) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lenker et al. (US 2007/0021648).
Specification
The disclosure is objected to because of the following informalities: 
Applicant’s specification dated 8/2/2021 added the following paragraphs after paragraph [0059]:
“Fig. 9 illustrates the hub of Fig. 4, particularly showing the hub coupled to a balloon.
Fig. 10 illustrates the hub of Fig. 4, particularly showing the hub coupled to a first tube via a sleeve.”
However, the Examiner believes these paragraphs should instead be written as the following:
“Fig. 9 illustrates the hub of Fig. 4, particularly showing the hub coupled to a first tube via a sleeve.  
Fig. 10 illustrates the hub of Fig. 4, particularly showing the hub coupled to a balloon.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 1-2, 4-7, 9, 11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenker et al. (US 2007/0021648; hereinafter “Lenker”).
With regards to claim 1, Lenker discloses (Fig. 1) a medical device (100), comprising: 
a first tube (108) with a first tube lumen (the lumen shown at 108); 
a second tube (124) with a second tube lumen (the lumen shown at 124), wherein the second tube is disposed around the first tube (See Fig. 1, which shows the second tube being disposed around the first tube); and 
a hub (102, 104; the sheath hub 102 and dilator hub 104 is considered to be a hub as [0032] teaches that the two components are mated together) comprising a first port (112), a second port (110), a first lumen (the lumen that can be seen at 112), and a second lumen (the lumen that can be seen at 110), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (See Fig. 1), the second lumen extending from the second port and being in fluid communication with a cavity (See Examiner annotated Fig. 1 below, hereinafter referred to as Fig. A. The Examiner only interpreting the annotated cavity to be the cavity.) within the hub, 

    PNG
    media_image1.png
    452
    778
    media_image1.png
    Greyscale

wherein the hub is made from a material (See [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”), and wherein the cavity is defined by the material of the hub (See Fig. 1, which shows that the cavity is defined by the material of the hub), and is in fluid communication with a space (See Fig. 1, and the space between the first tube 108 and the second tube 124) between the first tube and the second tube (The second lumen shown at 110 in Fig. 1 does not explicitly recite that the second lumen is in fluid communication with a cavity. However, [0032] describes the second port 110 as an inflation port. Furthermore, [0033] describes the tubing 124 can be coupled to, integrally formed and/or used with a variety of expandable components. Therefore, in order to inflate the expandable components the second lumen extending from the second port must be in fluid communication with a space between the first tube and second tube); and 
wherein the hub has a channel (See Examiner annotated Fig. 1; hereinafter referred to as Fig. B below) configured to receive the second tube, the channel defined by an interior surface 

    PNG
    media_image2.png
    573
    793
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    510
    701
    media_image3.png
    Greyscale

With regards to claim 2, Lenker discloses the claimed invention of claim 1, and Lenker further discloses (Fig. 1) that the cavity (See Fig. A above, which shows the cavity being disposed around the first tube 108) is disposed around the first tube (108).
With regards to claim 4, Lenker discloses the claimed invention of claim 2, and Lenker further discloses (Fig. 1) a part of the cavity (See Fig. A above, which shows a part of the cavity extending proximally past the second lumen shown at 110) extends proximally past the second lumen of the hub (102, 104).
With regards to claim 5, Lenker discloses the claimed invention of claim 1, and Lenker further discloses that the first lumen (the lumen shown at 112) of the hub (102, 104) and the second lumen (the lumen shown at 110) of the hub are defined by the material (See [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, 
With regards to claim 6, Lenker discloses the claimed invention of claim 1, and Lenker further discloses that an interior surface of the first lumen (See the lumen located at 112 and the inner surface of the lumen) of the hub (102, 104) is aligned with an inner wall of the first tube (108) (Fig. 1 shows the inner wall of the first tube 108 being aligned with the interior surface of the first lumen, shown at 112) that defines the first tube lumen (See first tube lumen located at 108).
With regards to claim 7, Lenker discloses the claimed invention of claim 1, and Lenker further discloses the first tube (108) has a length that is disposed within the hub (102, 104) (See Fig. 1, which shows the first tube having a length that is disposed within the hub 102, 104).
With regards to claim 9, Lenker discloses the claimed invention of claim 1, and Lenker further disclose that the material (See [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”) of the hub (102, 104) defines the channel (See Fig. B above) for receiving the second tube (124).
With regards to claim 11, Lenker discloses a medical device (100), comprising: 
a first tube (108) with a first tube lumen (the lumen shown at 108); 
a second tube (124) with a second tube lumen (the lumen shown at 124), wherein the second tube is disposed around the first tube (See Fig. 1, which shows the second tube disposed around the first tube); and 
a hub (102, 104; the sheath hub 102 and dilator hub 104 is considered to be a hub as [0032] teaches that the two components are mated together) comprising a first port (112), a second port (110), a first lumen (the lumen shown at 112), and a second lumen ( The lumen 

    PNG
    media_image1.png
    452
    778
    media_image1.png
    Greyscale

wherein the hub is made from a material (See [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”), and wherein the cavity is defined by the material of the hub (See Fig. 1, which shows that the cavity is defined by the material of the hub), and is in fluid communication with a space (See Fig. 1, and the space between the first tube 108 and the second tube 124) between the first tube and the second tube; 
wherein the hub is molded (See [0032] “The sheath hub 102 and dilator hub 104 are…molded or insert molded over the tubing 124 and 108 respectively.”) around a part of the first tube (108).
With regards to claim 14, Lenker discloses a medical device (100), comprising: 

a second tube (124) with a second tube lumen (the lumen shown at 124), wherein the second tube is disposed around the first tube (See Fig. 1, which shows the second tube disposed around the first tube); and 
a hub (102, 104; the sheath hub 102 and dilator hub 104 is considered to be a hub as [0032] teaches that the two components are mated together) comprising a first port (112), a second port (110), a first lumen (the lumen shown at 112), and a second lumen (the lumen shown at 112), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (See Fig. 1), the second lumen extending from the second port and being in fluid communication with a cavity (See Fig. A repeated below) within the hub, 

    PNG
    media_image1.png
    452
    778
    media_image1.png
    Greyscale

wherein the hub is made from a material (See [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”), and wherein the cavity is defined by the material of the hub (See Fig. 1, which shows that the cavity is defined by 
wherein an entirety of the cavity is located proximally with respect to the second tube (See Fig. 1, which when the two components of the hub 102 and 104 are mated together would show that the cavity, as annotated in Fig. A above, is located proximally to the second tube 124), and the cavity has opposite cavity ends with a same cross-sectional dimension (See Fig. A above, which shows that the opposite cavity ends have the same cross-sectional dimension).
With regards to claim 15, Lenker discloses the claimed invention of claim 14, and Lenker further discloses that an interior surface of the first lumen (See the lumen located at 112 and the inner surface of the lumen) of the hub (102, 104) is aligned with an inner wall of the first tube (108) (Fig. 1 shows the inner wall of the first tube 108 being aligned with the interior surface of the first lumen, shown at 112) that defines the first tube lumen (See first tube lumen located at 108).
With regards to claim 16, Lenker discloses the claimed invention of claim 14, and Lenker further discloses that the first tube (108) has a length that is disposed within the hub (102, 104) (See Fig. 1, which shows the first tube having a length that is disposed within the hub 102, 104).
With regards to claim 17, Lenker discloses the claimed invention of claim 14, and Lenker further discloses that the material (See [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”) of the hub (102, 104) defines a channel (See Fig. B repeated below) for receiving the second tube (124), and wherein the channel has a cross-sectional dimension (See Fig. C, repeated below) that is larger than a 

    PNG
    media_image2.png
    573
    793
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    510
    701
    media_image3.png
    Greyscale

With regards to claim 20, Lenker discloses the claimed invention of claim 14, and Lenker further discloses that the cavity (See Fig. A above, which shows the cavity being disposed around the first tube 108) is disposed around the first tube (108), and wherein the first lumen of the hub and the second lumen of the hub are defined by the material of the hub (See [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…” and Fig. 1 shows that the first lumen and second lumen are defined by this material).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker in view of Krolik et al. (US 20110125132; hereinafter “Krolik”).
With regards to claim 3, Lenker discloses the claimed invention of claim 2, however, is silent with regards to a majority of a length of the cavity is located between an end of the second tube and the second lumen.
Nonetheless, Krolik teaches a majority of a length of a cavity (See examiner annotated Fig. 7 below, hereinafter referred to as Fig. D) is located between an end of the second tube (120) and the second lumen (See Fig. D below).

    PNG
    media_image4.png
    495
    832
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify Lenker in view of Krolik, which teaches that having a majority of a length of a cavity be located between an end of a second tube and a second lumen as an effective arrangement for providing fluid communication between the second lumen of the hub and the second tube lumen of the second tube. Furthermore, because it has been held that a mere rearrangement of parts that does not affect operation of the device has been held to be within the level of ordinary skill in the art (see in re Japiske). One having ordinary skill in the art would have seen the relative placement of parts including a cavity, second tube, and second lumen as constituting a mere rearrangement of parts that does not affect operation of the device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker in view of Heflin et al. (US 5,478,331; hereinafter Heflin).
With regards to claim 8, Lenker discloses the claimed invention of claim 1, however, Lenker is silent with regards to a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve.
Nonetheless, Heflin teaches (Fig 1) a sleeve/fitting (14) disposed between the first tube (20) and the material of the hub (6), wherein the hub is coupled to the first tube via the sleeve (See Fig. 1, which shows the hub 6 coupled to the first tube 20 via the sleeve 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention modify the first embodiment of Lenker with a teaching of Heflin such that the medical device further comprises a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve. One of ordinary skill in the art would have been motivated to make this modification, as the sleeve/fitting supports and secures the tube within the hub (See Col. 2, line 59 – Col. 3, line 2).
Claims 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker.
With regards to claim 12, Lenker discloses the claimed invention of claim 1, however this embodiment of Lenker, shown in Fig. 1, is silent with regards to the second tube being mechanically secured to the hub.
Nonetheless, a second embodiment (See Fig. 6) of Lenker teaches the second tube (614) being mechanically secured to the hub (504, 602) (See [0041] “The proximal sheath tube 614 can be affixed to the sheath hub 602 by inserting molding, bonding with adhesives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify a first embodiment of Lenker, shown in Fig.1, with a further teaching from a second embodiment of Lenker, shown in Fig. 6, such that the second tube 
With regards to claim 13, Lenker discloses the claimed invention of claim 1, however, Lenker is silent with regards to an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon.
Nonetheless, a third embodiment of Lenker teaches (Figs. 7A-7C) an inflatable balloon (320), wherein the space (See [0050] “the balloon 320 can be been inflated by pressurizing the annulus between the inner tubing 318 and the outer tubing 324 by application of an inflation device at the inflation port 330”. The Examiner notes that [0050] states “Fig. 3b illustrates” however this prior art does not have a Fig. 3b. The Examiner believes based on the information taught within this paragraph that the prior art is referring to Fig. 7B) between the first tube (318) and the second tube (324) is in fluid communication with an interior region of the balloon (In order for inflation to occur, the space between the first tube and the second tube must be in fluid communication with an interior region of the balloon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify a first embodiment of Lenker, shown in Fig. 1, with a teaching of a third embodiment of Lenker, shown in Figs. 7a-7c, such that the medical device further comprises an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon. One of ordinary skill in the 
With regards to claim 18, Lenker discloses the claimed invention of claim 14, however this embodiment of Lenker, shown in Fig. 1, is silent with regards to the second tube being mechanically secured to the hub via an adhesive.
Nonetheless, a second embodiment (See Fig. 6) of Lenker teaches the second tube (614) being mechanically secured to the hub (504, 602) via an adhesive (See [0041] “The proximal sheath tube 614 can be affixed to the sheath hub 602 by inserting molding, bonding with adhesives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first embodiment of Lenker, shown in Fig. 1, with a further teaching from a second embodiment of Lenker, shown in Fig. 6, such that the second tube is mechanically secured to the hub. One of ordinary skill in the art would have been motivated to make this modification, as the first embodiment of Lenker is silent with regards to how the second tube is secured to the hub. Therefore, one of ordinary skill in the art would refer to the second embodiment of Lenker for further guidance on how to secure the second tube to the hub, such as via adhesives as taught by the second embodiment (See [0041] of Lenker).
With regards to claim 19, Lenker discloses the claimed invention of claim 14, however, Lenker is silent with regards to an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon.
Nonetheless, a third embodiment of Lenker teaches (Figs. 7A-7C) an inflatable balloon (320), wherein the space (See [0050] “the balloon 320 can be been inflated by pressurizing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first embodiment of Lenker, shown in Fig. 1, with a teaching of a third embodiment of Lenker, shown in Figs. 7a-7c, such that the medical device further comprises an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon. One of ordinary skill in the art would have been motivated to make this modification, in order to inflate a balloon (See [0050] of Lenker).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.